TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-010-00033-CV



                                    Bannum, Inc., Appellant

                                                 v.

                          Eugene Mees d/b/a Encore House, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-07-002493, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Bannum, Inc. and appellee Eugene Mees d/b/a Encore House have filed

a joint motion to dismiss the appeal for want of jurisdiction on the basis that the orders to be

appealed from are not final, appealable orders. We grant the parties’ motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(2).




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: March 30, 2010